DETAILED ACTION
This office action is in response to Applicant’s submission filed on 8 December 2021.   
Claims 1-11 are pending.
Claims 12-20 are cancelled.
Claims 1-11 are allowed.



Allowable Subject Matter

Claims 1-11 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-11.  

The following is an examiner’s statement of reasons for allowance: 

Independent claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “… identifying, by the hardware processor, which of the at least two scale factors to use for a given one of the data structures based on a data distribution of the given one of the data structures, wherein said quantizing step comprises identifying when a tail of the given one of the data structures starts by (i) building a histogram of values in the given one of the data structures using successive bins; (ii) identifying a ratio of density between the successive bins; and (iii) checking whether the ratio of density is greater than a ratio of density threshold”, in combination with the remaining elements and features of the claimed invention.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references closest to the invention claimed:
Rouati, et al., US-PATENT NO.8,346,692B2 [hereafter Rouati] teaches using histogram for tracking NN data. However, Rouati does not show quantizing DNN with two scale factors and using ratio of density between successful bins to determine quantization steps. 
Reeves, et al., US-PGPUB NO.2004/0252870A1 [hereafter Reeves] teaches using histogram analysis to determine threshold for decision bounday. However, Rouati does not show quantizing DNN with two scale factors and using ratio of density between successful bins to determine quantization steps. 
He, et al., “Effective Quantization Methods for Recurrent Neural Networks”, arXiv:1611.10176v1 [cs.LG] 30 Nov 2016 [hereafter He] teaches determining quantization for NN. However, He does not show quantizing DNN with two scale factors and using ratio of density between successful bins to determine quantization steps. 
Zhang, et al., “LQ-Nets: Learned Quantization for Highly Accurate and Compact Deep Neural Networks”, ECCV 2018 [hereafter Zhang] teaches multiple quantization for DNN. However, Zhang does not show quantizing DNN with two scale factors and using ratio of density between successful bins to determine quantization steps. 
Jain, et al., “BiScaled-DNN: Quantizing Long-tailed Datastructures with Two Scale Factors for Deep Neural Networks”, 56th ACM/IEEE Design Automation Conference (DAC), 22 August 2019 [hereafter Jain] teaches 
Narang, et al., “Mixed precision training”, arXiv.1710.03740v3 [cs.AI] 15 Feb 2018 [hereafter Narang] teaches NN training with mixed precision data. However, Narang does not show quantizing DNN with two scale factors and using ratio of density between successful bins to determine quantization steps. 
Judd, et al, “Reduced-Precision strategies for bounded memory in deep neural nets”, arXiv:1511.05236v4 [cs.LG] 8 Jan 2016 [hereafter Judd] teaches quantization strategy for deep neural networks. However, Judd does not show quantizing DNN with two scale factors and using ratio of density between successful bins to determine quantization steps.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128